The motion for rehearing is based on the alleged error of the court below in admitting in evidence appellant's application for continuance, for the purpose of impeaching defense witness Bryant Lane, and appellant who testified; also on the supposed error of allowing the district attorney to question said Lane in reference to the allegations contained in said motion for continuance.
We find no bill of exceptions setting up that the district attorney was permitted to so question Lane, and this complaint passes out. Further, the argument in the motion on the other point raised is that the application for continuance, which was introduced in evidence, was in part based on the absence of *Page 91 
W. C. Lane, and that his expected testimony was stated therein, and hence that the introduction in evidence of this part of the application was erroneous. No such ground of objection appears to have been made when the testimony was admitted. Looking to the bill of exceptions, we observe that when appellant's application for continuance was offered, he objected to its introduction solely on the ground that it was not a filed paper, — had not been presented to the court, but had been withdrawn. We must view a matter of this kind as it came before the trial judge, and appraise only the objection presented to the court. As stated in our original opinion, the application was admitted only for the purpose of impeaching appellant and Bryant Lane, both of whom testified for the defense.
Finding no error in the record, the motion for rehearing will be overruled.
Overruled.